DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where in the specification there is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “creating a new index” but it is unclear what is new. Does new mean that the index is new or novel or does it mean that there is a pre-existing index and this method creates a new index? The claim also recites the phrase “wherein the tailoring of the diagnosis is determined using one or more of mathematical rules, mathematical weighting, machine learning, and statistical correlation, but it fails to recite what these processing techniques are being applied to. Are the mathematical rules/weighting, machine learning, and statistical correlation being applied to the plurality of signals, the representation, the quantitative indexes, or a combination of them? The claim recites that the index of breathing health is based on the individual’s one or more breaths, one or more breaths and breath related components, the individual’s quantitative indexes of physical health symptoms, and the individual’s quantitative indexes of physical examination findings, but it fails to clarify whether or not the index of breathing health is based on these parameters using 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how an index of breathing is “output” dynamically based on one or more of recorded patterns in that individual, recorded patterns in other individuals, patient history, population database, population characteristics, or disease type. Clarification is requested.
Claim 28 recites the limitation "the representation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the representation” is referring to exactly. Is it the output of the index or something else?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13, 15 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites tailoring a diagnosis of breathing health and creating said index of breathing health.
 	The limitation of tailoring a diagnosis of breathing health, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the step from practically being performed in the mind. For example, “tailoring” in the context of this claim encompasses the user manually adjusting the determinations or the data in the index. Similarly, the limitation of creating said index of breathing health, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind For example, “creating” in the context of this claim encompasses the user combining the inputs to make an aggregate or composite or the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more sensors. The sensor is recited at a high-level of generality such that it amounts no more than a pre-solutional collecting element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 10, 13, 15, 19-22, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359.
Regarding claim 1, Freeman discloses a method of diagnosis tailoring  by creating a new index of breathing health of an individual (it is noted that new in this context is interpreted as creating an index that did not exist before combining the various diagnostic elements), the method comprising: 
detecting a plurality of signals, directly or indirectly, from one or more sensors, the plurality of signals associated with breathing at a plurality of points in time ([¶205] respiration signals are collected), wherein one or more signals of the plurality of signals comprise breath related components and non-breath related components ([¶206,249] cardiac signals are also collected); 
tailoring a diagnosis of breathing health to the individual based upon a representation ([¶205,249] the cRSI) identifying one or more breaths, or one or more breaths and one or more breath related components from the plurality of signals ([¶205] respiratory measurement signals are used in determining the RSI), and further identifying one or more quantitative indexes of physical health symptoms, wherein the quantitative indexes of physical health symptoms comprise first components and related scores of one or more STOP-BANG questionnaire and one or more quantitative indexes of physical examination findings, wherein the quantitative indexes of physical examination findings comprises second components and related scores of one or more of STOP-BANG questionnaire, wherein the tailoring of the diagnosis is determined using one or more of mathematical rules, mathematical weighting, machine learning, and statistical correlation ([¶206] neural network), and outputting an index of breathing health as part of the representation, the index of breathing health based upon the individual’s one or more breaths or one or more breaths and breath related components ([¶41,205]), the individual’s quantitative indexes of physical health symptoms, and the individual’s quantitative indexes of 
Freeman does not disclose the quantitative indexes of health symptoms comprise one or more of the STOP-BANG questionnaire and disease survey scores. Kohli teaches using a symptoms questionnaire, specifically a STOP-Bang questionnaire ([¶181,183,184] the STOP-BANG questionnaire is used in the apnea determinations, i.e. the index). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Freeman with the teachings of Kohli in order to assess patient risk ([¶183]).
Regarding claim 2, Freeman discloses the index of breathing-health is predetermined or dynamic ([¶218]). 
Regarding claims 3 and 19, Freeman discloses an index of breathing health can be tailored dynamically for the individual based upon one or more of recorded patterns in that individual, recorded patterns in other individuals, patient history, population database, population characteristics, machine learning, and disease type ([¶205]).98 2480-5 
Regarding claims 4 and 6, Freeman discloses the one or more sensors is physically in contact with the body ([¶97][FIG1]). 
Regarding claim 8, Freeman discloses the plurality of points in time comprise one or more days for repeated testing ([¶260]). 
Regarding claim 9, Freeman discloses the biological signal is selected from one or more of sounds from the airway associated with breathing, sounds detectable on the body surface associated with breathing, vibrations detectable on the body surface associated with breathing, chest wall movement associated with breathing, abdominal movement associated with breathing, heart rate patterns associated with breathing, alterations in heart output associated with breathing, 
Regarding claim 10, Freeman does not specifically disclose the one or more signals is selected from one or more levels of pressure associated with breathing, one or more levels of ambient sound associated with breathing, one or more levels of vibration associated with breathing, one or more levels of temperature associated with breathing, and one or more levels of gas composition associated with breathing, and combinations thereof. Kohli teaches determining sounds associated with breathing ([¶12,191]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the breathing sound sensor of Kohli as the breathing sensor of Freeman since Freeman can use a breathing sensor, but fails to provide details of the sensor, and the breathing sound sensor of Kohli is capable of being used with the device of Freeman. It is well understood in the art to use breath sound sensors for determining respiration rate as shown by Mather et al. US 5,143,078
Regarding claim 13, Freeman discloses the quantitative indexes of health symptoms comprise one or more measures of the central and peripheral nervous system, cardiovascular system, respiratory system, skeletal muscles and skin ([¶207]). 
Regarding claim 15, Freeman discloses the quantitative indexes of physical examination signs measure one or more of the central and peripheral nervous system, cardiovascular system, respiratory system, skeletal muscles and skin ([¶207]).100 2480-5 
Regarding claims 20-22, Freeman discloses the mathematical weighting is fixed or variable, and wherein the mathematical weighting is selected from spectral methods, stochastic 
Regarding claim 26, Freeman discloses statistical correlation is performed between signals acquired from the individual and those stored in a database ([¶190]). 
Regarding claim 27, Freeman discloses the database can represent signals from this individual over time, signals from different individuals, or a database from multiple individuals ([¶190]). 
Regarding claim 28, Freeman discloses the representation is displayed using one or more of a consumer device, a medical device, a computer and a printed representation ([¶206]). 

Claim(s) 5, 7, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 further in view of Narayan et al. WO 2016/033118.
Regarding claims 5 and 7, Freeman does not disclose non-contact sensors. Narayan teaches the one or more sensors is not physically in contact with the body ([¶58-61] external sensors 110 are not in contact with the body). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the non-contact probes of Narayan into the device of Freeman in order to have a less invasive option and as the combination is no more than the use of prior art elements according to known methods.
Regarding claim 23 and 24, Freeman does not disclose using an enciphered network, Narayan teaches the mathematical weighting comprises an enciphered functional network represented by symbolic code ([¶64-66] uses an enciphered network for processing). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 further in view of Aisic et al. US 2014/0350355.
Regarding claims 17-18, Freeman does not disclose the signals that are not breaths are identified as breath- related and non-breath-related components of breathing wherein breath related components comprise cough and non-breath-related apnea. Aisic teaches a medical device that monitors signals related to breath that are breath signals or non-breathing signals ([¶15,19,84,85] determines breathing noise, environmental noise and snoring noise as well as respiratory pauses or apnea). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the teachings of Aisic into the device of Freeman as Freeman is already interested in determining apnea ([¶226]) and Aisic provides a specific way to do that and the combination is no more than the combination of prior art elements via known methods.

2480-5
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 further in view of Paradis US 2015/0011844.
Regarding claim 25, Freeman dose not specifically disclose the machine learning is affected by iterative analysis when the individual is at times of low breathing-health and when the individual is at times of high breathing-health. Paradis teaches a device that uses iterative .


Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection of claim 1, Examiner respectfully disagrees. It is still not clear from the claim language that the mathematical tailoring steps are performed on the breath signals or breath components and the quantitative indices together. The claim language needs to be clarified. 
Regarding Applicant’s arguments against the 112 rejection of claim 3, Examiner respectfully disagrees. It is still not clear how the index is output dynamically when using predetermined information. The index uses monitored signals which could dynamically change but the claim recites predetermined parameters that do not seem to dynamically affect the index.
Regarding Applicant’s arguments against modifying Freeman, see pgs. 10-12, Examiner respectfully disagrees. Applicant argue that Freeman does not want subjective measures and that Freeman teaches away from the modifications proposed by the examiner. However, the citations provided in the arguments illustrate that Freeman did not want to rely on interpretations of waveforms when algorithms could be trained to do so more accurately. Just because Freeman discloses not wanting to rely on practitioner interpretations does mean that Freeman necessarily teaches against using patient subjective measures.is the teaching cited does not 
Regarding Applicant’s arguments that neither Freeman nor Kohli do not suggest creating a new index of breathing health using the combination of signals, patient symptoms, and physical examination findings, Examiner respectfully disagrees. Freeman discloses combining its various signals and parameters into an index. Therefore in the combined device with Kohli the index would include the quantitative parameters that Kohli collects as it allows for assessing patient risk. The index created is new in that it did not exist before these signals and metrics were combined. “New” is not particularly defined in the claims or the specification so under a broadest reasonable interpretation an index that is created by combine the different input data can be considered a new index.
Regarding Applicant’s arguments against the combination of Narayan, Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the ENS of Narayan into the device of Freeman as it provides the advantage of linking sensors to biological function ([¶14]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793